Name: Commission Regulation (EC) No 20/2009 of 13 January 2009 adopting the specifications of the 2010 ad hoc module on reconciliation between work and family life provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  social affairs;  information technology and data processing;  family
 Date Published: nan

 14.1.2009 EN Official Journal of the European Union L 9/7 COMMISSION REGULATION (EC) No 20/2009 of 13 January 2009 adopting the specifications of the 2010 ad hoc module on reconciliation between work and family life provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 365/2008 of 23 April 2008 adopting the programme of ad hoc modules, covering the years 2010, 2011 and 2012, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (2) includes an ad hoc module on reconciliation between work and family life. (2) Council Decision 2008/618/EC of 15 July 2008 on guidelines for the employment policies of the Member States (3), the European Commissions Roadmap on equality between women and men (4) and the European Pact for Gender Equality (5) encourage Member States to take measures to promote a better work-life balance for all in terms of childcare, care facilities for other dependents and the promotion of parental leave for both women and men. Consequently, a comprehensive and comparable set of data on reconciliation between work and family life is needed in order to monitor progress towards the objectives of the European Employment Strategy and to measure the impact of recent policies in this area. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 The detailed list of information to be collected in 2010 by the ad hoc module on reconciliation between work and family life shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 77, 14.3.1998, p. 3. (2) OJ L 112, 24.4.2008, p. 22. (3) OJ L 198, 26.7.2008, p. 47. (4) COM(2006) 92 final. (5) Presidency Conclusion of the Brussels European Council of 23-24 March 2006. ANNEX LABOUR FORCE SURVEY Specifications of the 2010 ad hoc module on reconciliation between work and family life 1. Member States and regions concerned: all. 2. The variables will be coded as follows: The labelling of variables of the Labour Force Survey in the column Filter refers to Annex III to Commission Regulation (EC) No 377/2008 of 25 April 2008 implementing Council Regulation (EC) No 577/98 on the organisation of a labour force sample survey in the Community as regards the codification to be used for data transmission from 2009 onwards, the use of a sub-sample for the collection of data on structural variables and the definition of the reference quarters (1). Name Column Code Description Filter REGCARE 197 Person regularly takes care of other children up to 14 (other than own/spouses children living in the household) or of ill, disabled, elderly relatives/friends aged 15 or more in need of care Everybody aged 15 to 64 1 Yes, of other children up to 14 2 Yes, of relatives/friends aged 15 or more in need of care 3 Yes, of other children up to 14 and of relatives/friends aged 15 or more in need of care 4 No 9 Not applicable (not included in the filter) Blank No answer CHILDCAR 198 Use of childcare services per week for the youngest child living in the household (including paid childminders, pre-school; apart from compulsory school) Everybody aged 15 to 64 with at least one own/spouses child up to 14 living in the household Childcare services are used for ¦ per week 1  up to 10 hours 2  more than 10 hours and up to 20 hours 3  more than 20 hours and up to 30 hours 4  more than 30 hours and up to 40 hours 5  more than 40 hours 6  No use of childcare services 9  Not applicable (not included in the filter) Blank No answer IMPFACIL 199 Impact of availability and affordability of care facilities on not working or working part-time Everybody aged 15 to 64 and (FTPTREAS  3 and SEEKREAS  3 and (REGCARE = 1-3 or has at least one own/spouses child up to 14 living in the household)) and FTPT  1 1 Suitable care services for children are not available or affordable 2 Suitable care services for ill, disabled, elderly are not available or affordable 3 Suitable care services for both children and ill, disabled and elderly are not available or affordable. 4 Care facilities do not influence decision for labour market participation 9 Not applicable (not included in the filter) Blank No answer NOWRECHI 200 Main reason (linked with childcare) for not working or working part-time Everybody aged 15 to 64 and (NEEDCARE = 1,3 or IMPFACIL = 1,3) 1 No childcare services available 2 Available childcare services are too expensive 3 Available childcare services are not of sufficient quality 4 Other reasons linked with the lack of suitable childcare services 9 Not applicable (not included in the filter) Blank No answer NOWRECAR 201 Main reason (linked with care of other dependants) for not working or working part-time Everybody aged 15 to 64 and (NEEDCARE = 2,3 or IMPFACIL = 2,3) 1 No care services available 2 Available care services are too expensive 3 Available care services are not of sufficient quality 4 Other reasons linked with the lack of suitable care services 9 Not applicable (not included in the filter) Blank No answer VARHOURS 202 Variable working hours Everybody aged 15 to 64 and STAPRO = 3 1 Fixed start and end of a working day or varying working time as decided by the employer Schedule decided by the employee within one of the following schemes: 2 Flexitime/Working time banking 3 Daily number of hours fixed, but some flexibility within the day 4 Determines own work schedule (no formal boundaries at all) 5 Other 9 Not applicable (not included in the filter) Blank No answer POSSTEND 203 Possible to vary start and/or end of working day for family reasons (at least one hour) VARHOURS = 1,3,5,blank 1 Generally possible 2 Rarely possible 3 Not possible 9 Not applicable (not included in the filter) Blank No answer POSORGWT 204 Possible to organise working time in order to take whole days off for family reasons (without using holidays) Everybody aged 15 to 64 and STAPRO = 3 1 Generally possible 2 Rarely possible 3 Not possible 9 Not applicable (not included in the filter) Blank No answer REDWORK 205 Reduced working hours to take care of the youngest child in the household for at least one month (excluding maternity leave) Everybody aged 15 to 64 with at least one own/spouses child up to the 8th birthday living in the household and (WSTATOR = 1,2 or (EXISTPR = 1 and REFYEAR-YEARPR <= age of the youngest child + 1)) 1 Yes 2 No 9 Not applicable (not included in the filter) Blank No answer STOPWORK 206 Stopped working to take care of the youngest child in the household for at least one month (excluding maternity leave) Everybody aged 15 to 64 with at least one own/spouses child up to the 8th birthday living in the household and (WSTATOR = 1,2 or (EXISTPR = 1 and REFYEAR-YEARPR <= age of the youngest child + 1)) 1 No Yes, stopped working for a completed period of: 2  up to 3 months 3  more than 3 months and up to 6 months 4  more than 6 months and up to 1 year 5  more than 1 year 6 Has not returned to work yet 9 Not applicable (not included in the filter) Blank No answer PARLEAVE 207 Full-time parental leave of at least one month taken to care for the youngest child in the household (excluding maternity leave) Everybody aged 15 to 64 with at least one own/spouses child up to the 8th birthday living in the household 1 No, has not taken full-time parental leave for at least one month Yes, has taken full-time parental leave for a completed period of: 2  up to 3 months 3  more than 3 months and up to 6 months 4  more than 6 months and up to 1 year 5  more than 1 year 6 Leave is still ongoing 9 Not applicable (not included in the filter) Blank No answer 210/215 Weighting factor for the 2010 ad hoc module (optional) Everybody aged 15 to 64 0000-9999 Columns 210-213 contain whole numbers 00-99 Columns 214-215 contain decimal places (1) OJ L 114, 26.4.2008, p. 57.